Title: From George Washington to Edmund Randolph, 10 February 1784
From: Washington, George
To: Randolph, Edmund



Dear sir,
Mount Vernon 10th Feby 1784

A short time before I came home I received a power of Attorney from the Earl of Tankerville, & his Brother, the Honorable Mr Bennett; authorising Colo. Hooe, (miscalled Howe,)yourself & me, to dispose of property belonging to the latter in this State. Letters, from Lord Tankerville & the Countess his Mother, to me, accompanied the Power, expressive of their wishes that I would accept the trust; but the deranged situation of my own private concerns, which have in a manner undergone a complete suspension of almost nine years, and the intricately involved Affairs of some others, which, unfortunately for them, & painful in the reflection to me, were committed to my care; puts it absolutely out of my power to engage in any new

matters, without violence to my own convenience, & injury to those I have in hand. Of this I have informed her Ladyship & my Lord; at the same time I assured them that the trust could not be reposed in better hands than Colo. Hooe’s (who consents to act & has the Power) & yours, who I took the liberty to say, would either accept the appointment or inform them of the contrary. Mrs Washington joins me in best respects to Mrs Randolph, & with great truth & sincere friendship, I am, Dear sir, Your most Obedt & affecte Servant

G: Washington

